Citation Nr: 1215879	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's nephew and niece



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1953.  The Veteran died in May 2001, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant, as well as the Veteran's niece and nephew, testified at a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board remanded the appellant's claim for further evidentiary development in March 2010.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's death certificate reflects his cause of the death as septicemia, due to dialysis catheter infection, due to septic shock, and the medical evidence of record reflects that at the time of his death the Veteran was undergoing hemodialysis, thereby necessitating a dialysis catheter, to treat his end-stage renal failure.  The Veteran's treatment records and a VA medical opinion reflect that the Veteran's end-stage renal failure was attributable to his diabetes mellitus.  

As referenced above, the Board remanded the appellant's claim to obtain, inter alia, a medical opinion addressing whether the Veteran's diabetes mellitus began during service, as the Veteran's service treatment records reflect that both sugar and albumin were detected in urinalysis testing performed during the Veteran's in-service hospitalization to treat his gunshot wounds.  (The Veteran received gunshot wounds to his abdomen, right shoulder, and lumbar region during the Korean War.)  However, the VA medical opinion obtained pursuant to the Board's remand directives is premised on inaccurate information, as the physician proffering the opinion erroneously states that no glucose (sugar) was detected during urinalyses conducted during service.  As such, the claim must be remanded for a new VA medical opinion that is premised on an accurate review of the record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the medical opinion should also include consideration of the various medical opinions authored by the Veteran's former treating primary care physician.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA physician who offered the November 2010 VA medical opinion, if available.  If this physician is no longer available, the claims file should be provided to an appropriate VA medical professional.

The VA medical professional should then review the Veteran's claims file, which includes the following relevant information:

(i)  the in-service urinalyses conducted during the Veteran's hospitalization for gunshot wounds, which reflected positive results for both sugar and albumin, as well as the corresponding service treatment record exploring the etiology of these results;

(ii)  the trace albumin detected during the urinalysis performed in conjunction with the April 1954 VA examination;

(iii)  the Veteran's post-service diagnosis of diabetes mellitus in 1964 or 1965, as reflected in a July 1973 private physical examination report and an October 1974 VA examination report;

(iv)  the medical opinions authored by the Veteran's former treating primary care physician, Dr. Richardson, in January 2006, November 2006, February 2010, and September 2010.

After reviewing the Veteran's claims file, to specifically include the information outlined above, the VA medical professional is asked to opine whether it is at least as likely as not (i.e., a 50 percent probability of greater) that the Veteran's diabetes mellitus, diagnosed post-service, began or initially manifested in service.  

A complete rationale should be provided for any opinion expressed.  If it is determined that a medically-sound opinion cannot be made without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.

2.  After completion of the requested development, readjudicate the appellant's claim.  If the decision remains adverse to the appellant, she and her representative must be provided a supplemental statement of the case and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



